Citation Nr: 1100133	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  04-41 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-
operative internal derangement of the right knee.

2.  Entitlement to a rating in excess of 10 percent for arthritis 
of the right knee, associated with post-operative internal 
derangement of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran provided testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge (AVLJ) in 
December 2007.  A transcript of this hearing has been associated 
with the Veteran's VA claims folder.

This case was previously before the Board in April 2008 and 
December 2009, at which time it was remanded for additional 
development.  Specifically, the Board remanded the case in April 
2008 to accord the Veteran additional notification regarding his 
appellate claims, as well as a new VA medical examination of his 
service-connected right knee disabilities.  As detailed below, 
the Board finds the Veteran has received adequate notification in 
this case, and that such an examination was conducted in October 
2008.  In December 2009, the Board remanded the case to obtain 
additional VA medical records, which have been added to the file.  
All other development directed by these remands appears to have 
been completed.  Thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All notification and development necessary for the equitable 
disposition of the instant case have been completed.

2.  The Veteran's service-connected post-operative internal 
derangement of the right knee is not manifested by severe 
recurrent subluxation and/or lateral instability.

3.  The Veteran's service-connected arthritis of the right knee 
is not manifested by flexion limited to 30 degrees or less at any 
time during the pendency of this appeal.

4.  For the period from July 2, 2008, to October 31, 2008, the 
Veteran had extension limited to 15 degrees, but that limitation 
did not approximate 20 degrees; this is the only period during 
the pendency of this appeal when extension was limited to this 
extent.

5.  Neither of the Veteran's service-connected right knee 
disorders presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for post-
operative internal derangement of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee, associated with post-operative 
internal derangement of the right knee, are not met prior to July 
2, 2008 or after October 31, 2008, but the criteria for a staged 
rating of 20 percent for arthritis of the right knee are met for 
the period from July 2, 2008, to October 31, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5261 (2010); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in December 2003, which is clearly 
prior to the January 2004 rating decision that is the subject of 
this appeal.  He was also sent additional notification via 
letters dated in May 2008 and December 2009, followed by 
readjudication of the appeal by Supplemental Statements of the 
Case dated in December 2008 and September 2010.  This development 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the May 2008 and December 2009 letters included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various records were obtained and considered in conjunction with 
this case.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of his claims, to 
include at the December 2007 Board hearing.  Nothing indicates 
the Veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  

With respect to the aforementioned December 2007 hearing, the 
Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the AVLJ did not note the 
bases of the prior determinations or the elements that were 
lacking to substantiate the increased rating claims that are the 
focus of this appeal.  The AVLJ asked specific questions, 
however, directed at identifying whether the Veteran had symptoms 
meeting the schedular criteria for a higher rating(s).  The AVLJ 
did not specifically seek to identify any pertinent evidence not 
currently associated with the claims.  This was not necessary, 
however, because the Veteran volunteered his treatment history.  
Accordingly, the Veteran is not shown to be prejudiced on this 
basis.  Finally, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor 
has he identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the current appellate claims, and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim.  
As such, the Board finds that, consistent with Bryant, the AVLJ 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

Moreover, the Veteran was accorded VA medical examinations in 
January 2004 and October 2008 which evaluated the symptomatology 
of his service-connected right knee disabilities which are 
consistent with the treatment records and relevant rating 
criteria.  No inaccuracies or prejudice has been demonstrated 
with respect to these examinations, nor has the Veteran indicated 
that either of these disabilities has increased in severity since 
the most recent examination.  Accordingly, the Board finds that 
these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As detailed below, the Board finds that the Veteran is entitled 
to such a staged rating for his right knee arthritis for the 
period from July 2, 2008, to October 31, 2008.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  However, the 
Board notes that the required manifestations for evaluation under 
Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not applicable, as the presence of 
ankylosis of the right knee, dislocation or removal of the 
semilunar cartilage, impairment of the tibia or fibula, or genu 
recurvatum have not been demonstrated.

The General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that when 
a knee disorder is already rated under Diagnostic Code 5257, the 
Veteran must also have limitation of motion which at least meets 
the criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Where additionally disability is shown, a Veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.  

In this case, the Veteran has been assigned such separate 
ratings; his service-connected internal derangement is evaluated 
pursuant to Diagnostic Code 5257, while his right knee arthritis 
is evaluated pursuant to Diagnostic Code 5010.

Analysis - Internal Derangement of Right Knee

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a.

In this case, the Board finds that the Veteran's service-
connected post-operative internal derangement of the right knee 
is not manifested by severe recurrent subluxation and/or lateral 
instability.  For example, the January 2004 VA medical 
examination showed the right knee had no instability.  The Board 
acknowledges that the Veteran testified at his December 2007 
hearing that he had to wear a brace on his right knee.  The 
record reflects that the Veteran complained of swelling, pain, 
and a sense of giving away of the right knee, and use of a 
splint, prior to the planned partial meniscectomy, performed in 
July 2008.  However, the more recent October 2008 VA medical 
examination showed the Veteran's right knee had no instability, 
no giving way, no episodes of dislocation or subluxation, and no 
locking episodes.

The Board acknowledges that the Veteran underwent right knee 
arthroscopy, medial meniscectomy, in July 2008, and that he was 
prescribed a brace following that procedure.  However, the 
treatment records and other evidence on file reflects the 
procedure was primarily due to complaints of pain and limitation 
of motion.  Nothing in the treatment records on file reflects 
severe instability and/or subluxation so as to warrant a rating 
in excess of the 20 percent evaluation currently assigned under 
Diagnostic Code 5257.  

For these reasons, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a 30 percent evaluation 
for his service-connected internal derangement of the right knee.

Analysis - Right Knee Arthritis

Regarding the service-connected arthritis of the right knee, the 
Board notes that it was evaluated pursuant to Diagnostic Code 
5010 which provides that traumatic arthritis substantiated by X-
ray findings is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis, established 
by X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  However, when limitation of motion of 
the specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45(f).

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the limitation 
is to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned.  
38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

The Board acknowledges that VA's Office of General Counsel held 
in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same joint.  

The Board also acknowledges that the Veteran's service-connected 
right knee arthritis is manifested by complaints of pain.  As 
such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration.  However, the issue is whether these complaints of 
pain do or would result in additional impairment to the extent 
necessary for a rating in excess of 10 percent.  For the reasons 
detailed below, the Board finds that they do not except for the 
period from July 2, 2008, to October 31, 2008.

Initially, the Board finds that the Veteran's service-connected 
arthritis of the right knee is not manifested by flexion limited 
to 30 degrees or less at any time during the pendency of this 
case.  For example, the January 2004 VA medical examination 
showed the right knee had flexion to 135 degrees.  It was noted 
that he would get pain that caused him to limp and have 
difficulty walking when the pain occurred.  However, no opinion 
was proffered as to the extent, if any, this pain resulted in 
additional limitation of motion.  Subsequent treatment records 
dated in May 2006 showed the right knee had flexion to 120 
degrees.  

Records from July and August 2008 note that his right knee had 
initial (supine) flexion to 55 degrees active, and 77 degrees 
passive.  However, it was also stated that his right knee had 85 
degrees flexion in sitting, and that his current flexion was 102 
degrees.  The more recent October 2008 VA medical examination 
showed the right knee had flexion limited to 90 degrees.  
Although there was objective evidence of pain following 
repetitive motion, there were no additional limitations after 
these repetitions of range of motion.  In addition, there were no 
flare-ups of the disease.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent based upon limitation of flexion.  Moreover, 
the aforementioned range of motion findings reflect he does not 
satisfy the criteria for even a compensable rating under 
Diagnostic Code 5260.

With respect to Diagnostic Code 5261, the record indicates that 
the Veteran did not satisfy the criteria for a compensable rating 
under this Code prior to July 2, 2008.  For example, the January 
2004 VA examination showed full extension to zero degrees, as did 
treatment records from May 2006.  Although various records note 
complaints of pain and limitation of motion for the right knee, 
they do not show specific range of extension finding(s) that 
would warrant a compensable rating under Diagnostic Code 5261 
until treatment records dated on July 9, 2008, a few days 
following a July 2, 2008 operative procedure, at which time his 
extension was -15 degrees (initial (supine)).  These findings are 
consistent with the criteria for a 20 percent rating under 
Diagnostic Code 5261.  However, at no time is it demonstrated 
that he had extension limited to at least 20 degrees, or 
approximating that limitation, so as to warrant a rating in 
excess of 20 percent.  Moreover, by the time of the VA medical 
examination conducted October 31, 2008, his extension was only 
limited to 5 degrees, which is assigned a zero percent rating 
pursuant to this Code.  As stated above, even though there was 
objective evidence of pain following repetitive motion, there 
were no additional limitations after these repetitions of range 
of motion, and there were no flare-ups of the disease.

Although the limitation to 15 degrees of extension was 
demonstrated on July 9, 2008, a few days after the Veteran 
underwent arthroscopy on July 2, 2008, the Board assumes that the 
post-operative limitation began at the time of the surgical 
procedure, resolving any reasonable doubt in the Veteran's favor.  
In accord with the holding of Hart, supra, the Board finds that 
the Veteran is entitled to a staged rating of 20 percent for the 
period from July 2, 2008, to October 31, 2008, but not to a 
rating in excess of 10 percent outside of this period under 
Diagnostic Code 5261.

The Board further notes that even during the periods where the 
Veteran did not actually satisfy the criteria for a compensable 
rating under either Diagnostic Code 5260 or 5261, he is entitled 
to a10 percent rating based upon pain of a major joint pursuant 
to the provisions of Diagnostic Code 5003.

Other Considerations

For the reasons detailed above, the Veteran is only entitled to a 
staged rating of 20 percent for his right knee arthritis from 
July 2, 2008, to October 31, 2008.  No other staged rating(s) is 
warranted in this case pursuant to Hart, supra.  Simply put, 
outside of this period, the symptomatology of both of the 
service-connected right knee disorders were stable, and did not 
meet or nearly approximate the criteria for rating(s) in excess 
of those currently in effect.  As such, consideration of 
additional staged rating(s) is not warranted in this case.

An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra- schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right knee 
disorders with the established criteria found in the rating 
schedule.  Here, the competent medical and other evidence of 
record, to include the Veteran's own contentions, reflect his 
service-connected disability is primarily manifested by pain and 
resulting limitation of motion.  Such symptomatology is fully 
addressed by the rating criteria under which this disability is 
currently rated.  

There are no additional symptoms of his right knee disorders that 
are not addressed by the rating schedule.  Therefore, the Board 
finds that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
right knee disorders.  As such, the Board finds that the rating 
schedule is adequate to evaluate the Veteran's disability 
picture.  Moreover, to the extent that the Veteran's right knee 
disorders interferes with his employability, such interference is 
addressed by the schedular rating criteria.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
No period(s) of hospitalization due to the right knee appear to 
be demonstrated by the evidence.  The record reflects that his 
July 2008 right knee procedure was on an outpatient basis, and 
that he was released that day.  Therefore, the Board finds that 
there are no attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  In addition, there is no evidence in the 
medical records of an exceptional or unusual clinical picture, or 
of any other reason why an extraschedular rating should be 
assigned.

For these reasons, the Board concurs with the RO's determination 
that referral of the case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, it does not appear the 
Veteran has contended he is entitled to a TDIU, nor is such a 
claim reasonably raised by the record.  In fact, the Board notes 
that the October 2008 VA medical examination reflects the Veteran 
is currently employed, and has been so for many years in real 
estate management.  Although the examiner indicated the right 
knee disorders did have significant effects on the Veteran's 
usual occupation, the Board has already determined that the level 
of occupational impairment attributable to the service-connected 
right knee disorders is adequately reflected by the current 
schedular rating.  Therefore, no further discussion of a TDIU is 
warranted in this case.
ORDER

Entitlement to a rating in excess of 20 percent for post-
operative internal derangement of the right knee is denied.

Entitlement to a staged rating of 20 percent for arthritis of the 
right knee for the period from July 2, 2008, to October 31, 2008, 
is granted subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for arthritis of 
the right knee, associated with post-operative internal 
derangement of the right knee, prior to July 2, 2008, or after 
October 31, 2008, is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


